Defendants, by purchase, acquired title to certain real property from plaintiff’s lessor, while plaintiff was in possession thereof. Plaintiff sued in specific performance to compel defendants to convey to him, for the consideration defendants had paid for the property, on the claim that when they purchased plaintiff had effectually renewed a former lease and option therein giving him first refusal to purchase and that defendants knew or were chargeable with notice of his rights thereunder. The renewal of the lease and option relied upon by plaintiff was not in writing and the former lease was not of record. The trial court found that the option was not renewed and that defendants were purchasers in good faith and without notice of plaintiff's claims. These findings were sufficiently supported by the evidence. The decision and judgment appealed from should be affirmed. Decision and judgment affirmed, with costs and disbursements to respondents. All concur.